DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant has placed the application in condition for allowance by incorporating subject matter previously indicated as allowable into the independent claim.  

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a probe comprising:
a second end of the second rod comprising a prong, the prong facilitating attachment of the probe to a housing block, the first axis and the second axis defining a plane, a second end of the first rod comprising a tapered face formed perpendicular to the plane, the tapered face sufficiently flat to make planar contact with a portion of a component, in combination with all other elements of claim 1.

Claims 2-15 are also allowed as they further limit claim 1.

Regarding claim 16, the prior art of record taken alone or in combination fails to teach a method to measure the properties of a component at a range of frequencies, the method comprising: 
a second end of the second rod comprising a prong facilitating attachment of the probe to the housing block, the first axis and the second axis defining a plane, a second end of the first rod comprising a tapered face formed perpendicular to the plane, the tapered face sufficiently flat to make planar contact with a portion of a component, in combination with all other elements of claim 16.

Claim 17 is also allowed as it further limits claim 16. 

Regarding claim 22, the prior art of record taken alone or in combination fails to teach a probe for transmitting a test signal having a predetermined wavelength into a waveguide, wherein the second segment has, at a second end, distal to the first end of the second segment, a connector end for interfacing the probe with a housing, wherein the connector end is shaped for insertion into the housing, in combination with all other elements of claim 22.

Claims 19-21 are also indicated as allowable as they further limit claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868